In a stockholder’s derivative action, the appeal is from an order which denied, without prejudice, appellants’ motion to disqualify respondents’ attorneys from appearing for, representing or aiding any of the respondents in said action. Prior to the argument of the appeal, and on October 27, 1955, this court denied respondents’ motion to dismiss the appeal, with leave to renew on the argument of the appeal; the motion has been renewed. Renewed motion to dismiss appeal denied, without costs. Order affirmed, with $10 costs and disbursements. (See Marco v. Sachs, ante, p. 849, decided herewith.) The Special Term did not have jurisdiction to grant the motion. (See Erie Co. Water Auth. v. Western N. Y. Water Co., 304 N. Y. 342.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.